 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmoco Production Company and Local Union No. 4-14, Oil, Chemical and Atomic Workers Interna-tional Union, AFL-CIO. Case 23-CA-5285November 1, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn April 6, 1977, Administrative Law JudgeRobert G. Romano issued the attached Supplemen-tal Decision in this proceeding.' Thereafter, Respon-dent filed exceptions and a supporting brief, and theGeneral Counsel filed a brief in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Supplemental Decision in light of theexceptions and briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge and to adopt his recommendedOrder, except that it is modified so that interest is tobe computed in the manner prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977).2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Amoco Produc-tion Company, Houston, Texas, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, as modified herein.The Board's onginal Decision and Order in this case was reported at220 NLRB 861 (1975). Memlbel Jenkins dissented in that proceeding.However, he recognizes that the majority decision is controlling here, andthus finds in agreement with his colleagues that Respondent owes the Unionthe money as set forth in this supplemental proceeding.2 See, generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962).SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEROBERT G. ROMANO, Administrative Law Judge: Thisproceeding, with all parties represented, was heard onJanuary 12, 1977, in Houston, Texas, on a backpayspecification which issued on October 15, 1976 (asamended at the hearing) and on answer of Respondentfiled October 30, 1976 (as amended at the hearing). Thepresent proceeding is an outgrowth of an earlier remedialorder initially recommended by Administrative Law JudgeBernard J. Seff and adopted by the Board in its Decisionand Order of September 29, 1975.1In the earlier proceeding, after full hearing, it wasdetermined by the Administrative Law Judge that since onor about September 27, 1974, Amoco Production Company(Respondent Employer herein) had refused to recognize ormeet and bargain with Local Union No. 4-14, Oil,Chemical and Atomic Workers International Union, AFL-CIO (Charging Party Local Union No. 4-14 herein). It wasalso found that Respondent Employer had unilaterallyabrogated a contract applicable between RespondentEmployer and Charging Party Local Union No. 4-14 byvirtue of the latter being at the time successor to and alterego of its predecessor, National Oil Workers Union, Local14, which union was theretofore party to an existingcontract with Respondent Employer. Respondent's afore-said conduct was found and concluded to be in violation ofSection 8(a)(5) and (I) of the Act by decision of theAdministrative Law Judge whose findings and conclusionshave been affirmed by the Board.The Issues PresentedWhether under the affirmative provisions of the Board'sremedial Order Respondent Employer is obligated to remitto Charging Party the certain dues which for a period oftime it failed to deduct and remit to the Union; and, if so,the subordinate question of the amount due, includinginterest.All parties were given full opportunity to participate, toproduce relevant evidence, to examine and cross-examinewitnesses, to argue orally and to file briefs. GeneralCounsel has filed a letter of memorandum in backpayproceedings and Respondent Employer has filed a briefand proposed findings. On the entire record of the case,including witness testimony, stipulations of the parties,memorandum, brief, and arguments contained therein, Imake the following:FINDINGS OF FACTStatement of the FactsThe Administrative Law Judge found that by letter of anofficial of Respondent dated September 27, 1974, inter alia,employees were individually notified that dues deductionswere discontinued, that the contract was void, and thatthose parts of the contract that apply to the employeesindividually were to be continued as a matter of companypolicy. Specifically Judge Seff also found:In the same document Respondent repudiated thecontract in all particulars that related to the rights ofthe Union. For example, the arbitration procedure andthe checkoff provisions were "deemed inapplicable"and were discontinued. This letter of September 27,I Amoco Production Company', 220 NLRB 861 (1975).233 NLRB No. 38158 AMOCO PRODUCTION COMPANY1974, was issued to all employees without consultingthe Union. The termination of many provisions of thecollective-bargaining agreement was accomplished byunilateral action on the part of Respondent. I so find.In sum, I conclude and find that Local 14 did in factcomplete and perfect its affiliation with Oil, Chemicaland Atomic Workers International Union under thename of Local 4-14. It is the successor and acontinuation of Local 14. As such when Respondentunilaterally declared the agreement it has had with thepredecessor, Local 14, to be void and refused to bargainwith said Union it was guilty of violating Section8(a)(5) and (1) of the Act.Judge Seff further reached the conclusion of law, nowaffirmed by the Board, that Charging Party Local Union4-14 has been successor to and alter ego of its predecessorLocal 14, succeeding to all certification rights of itspredecessor; and that at all times relevant Charging PartyLocal Union 4-14 was and is the exclusive bargainingrepresentative of the established unit of employees.In his recommended remedial Order, now adopted bythe Board, Judge Seff has provided, inter alia, thataffirmatively, in addition to Respondent being directed torecognize and upon request bargain collectively withCharging Party, upon request of Charging Party, Respon-dent shall:[R]einstate as of September 27, 1974, the collective-bargaining agreement originally entered into by saidLocal Union 4-14's predecessor and Respondent asextended and continued in effect by them and complywith the provisions thereof, including processing of anyand all grievances through the arbitration stage whichwere being processed or which were attempted to bebrought on and after September 27, 1974.The aforementioned contract bore the expiration date ofFebruary 29, 1976, and contained provision for checkoff asfollows:Company agrees to deduct Local 14 dues from the payof any employee covered by this agreement who giveswritten authorization to the company for such deduc-tion in the form agreed to by the parties. Deductionsshall continue to be made until the employee is nolonger covered by this agreement, or until the companyis given written notice by the employee or by anexecutive officer of Local 14 to discontinue suchdeductions, whichever occurs first.On the basis of the parties' stipulations I find that as ofAugust 31, 1974, Respondent Employer was deductingdues in the amount of either $8.50 or $4 from approximate-ly 398 employees.2No evidence was introduced that any ofthese employees subsequently revoked their checkoffauthorizations. Respondent's prior practice in regard toremittance of dues to the Union was that dues deducted2 Respondent amended its answer to admit that as of September 27,1974, it had received approximately 400 dues-checkoff authonzations.during a given month were remitted to the Union on orabout the 10th day of the month following the deductions.Commencing September 27, 1974, Respondent Employerdiscontinued these checkoff deductions and returned alldues at that point withheld for the month of September1974 directly to the 398 individual employees who hadbeen under checkoff. Respondent did not reinstate thecheckoff procedure and again withhold dues until Decem-ber 1975, at which time dues were withheld for the monthof December 1975 and thereafter remitted to ChargingParty Local Union No. 4-14 on or about January 10, 1976,in accordance with past practice.The parties agreed and I find that an acceptable formulafor the period during which dues are potentially reimbursa-ble herein would cover the months of September 1974through and including November 1975 (a total of 15months); and that payments thereon would have in normalcourse been transmitted to the Union on or about the 10thday of the months of the last quarter of 1974 and all of1975. The parties further stipulated that the Union did notreceive any dues in this period from a total of 335employees who had authorized deductions in an amount of$8.50 and from a total of 56 employees who had authorizeddues in an amount of $4. Charging Party and GeneralCounsel conceded that the former's executive boardcomposed of seven officers paid dues directly to the Unionduring this period. From time to time various employeesleft the bargaining unit as a result of promotions,retirements and terminations. The parties agreed toappropriate setoffs to account for the above changes in thebargaining unit and for conceded payments made directlyto the Union. Finally, and most significantly, all partiesentered summary stipulation based on available recordsestablishing the amount of dues due and payable perindividual months (exclusive of interest) which amounts Inow find as shown in Appendix A. The total amount foundpotentially due is $45,750, exclusive of interest. The partiesalso are in agreement that interest would be added theretoat the rate of 6 percent per annum by quarter whichcomports with Board practice in such matters, MeadowRiver Lumber Company, 181 NLRB 906, 908 (1970).However, Respondent has reserved certain legal conten-tions to the effect that no liability is present on the facts ofthis case; and alternatively in mitigation, that ChargingParty has failed to make a showing that a reasonable effortwas made to collect dues directly from its generalmembership and particularly from certain other unionofficers. In the latter respect, although Charging Partycollected dues directly from members of its executiveboard, Respondent specifically contends Charging Partyfailed to do so from some 34 other identifiable officers.Charging Party presented the testimony of its president,Kennith L. McVay, who credibly testified as follows: TheEmployer's operations are spread from Brownsville, Texas,to Michigan. Although the Company conducts its opera-tions principally in Texas, it also conducts operations inApparently for a certain period thereafter Respondent did not police thecheckoff authorizations.159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveral southern counties qf Arkansas, several parishes inLouisiana, and at Traverse, Michigan.3The Employeradministratively breaks down its operations into fourgeneral areas in Texas, viz., Corpus Christi, Hastings, OldOcean, and Tyler. Each of these areas covers several ofEmployer's fields, plants, or other sublocations. There are31 such locations. At each location there may be anywherefrom 4 to 18 employees whose work assignments are spreadover wide areas. The Union has a steward at each location.These stewards are the union officers referred to byEmployer from whom dues were not collected.Based on available union records, dues were receiveddirectly by the Union only from its executive boardcomposed of president, secretary-treasurer, first vicepresident and four vice presidents in charge respectively ofthe four general areas. President McVay took office on July1, 1975. He testified that the executive board did discusspossible ways to collect the dues from the membership buteventually concluded they could not cover the ground andthat there simply was not any way that they could getaround to collect dues. McVay testified that it was verydifficult to just communicate with employees althoughthere were bulletin boards at each location. In the past,because of the distances involved it was difficult to getemployees to a meeting unless it was a drastic matter.Traditionally, the Union was forced to handle its cam-paigning and union elections by mail. After the Companyfailed to recognize the contract it made the people not wantto pay dues. When the executive board would askemployees if they would pay dues some would reply it wasnot any use and some would adopt a wait and see attitude.McVay testified that prior to taking office, he himself didnot pay dues during this period, though after he took officehe did. McVay also testified that after issuance of theBoard's Decision on September 29, 1975, the Union'sexecutive board knew the Company would either complyor keep appealing. However, nothing had happened tochange the employees' attitude and it remained the same,they were going to wait and see how the matter turned out.Contentions of the PartiesGeneral Counsel recounts that Administrative LawJudge Seff has already found that the RespondentEmployer had "unilaterally declared the agreement" withthe Union to be void and had discontinued the checkoffprovisions; and that both the Administrative Law Judgeand the Board have ordered Respondent to "reinstate as ofSeptember 27, 1974, the collective-bargaining agreementoriginally entered into by said Local Union 4-14'spredecessor and Respondent as extended and continued ineffect by them and comply with the provisions thereof."General Counsel would now have the Board orderRespondent Employer to forward to the Charging Partythe specific sums of dues that are due and payable, withinterest to be added at the rate of 6 percent per annum.Contrary to contentions of Respondent Employer, GeneralCounsel argues the Board has authority to issue a backpayspecification and notice of hearing to reach issues as in theI At some point during the material time Employer commenced itsoperation at Traverse, Michigan. with employees from the bargaining unit:the work force at Traverse is approximately 12 employees. No contentioninstant case; that there is applicable legal precedentshowing use of the type regulatory order such as pursuedherein and for ordering reimbursement under terms of acollective-bargaining agreement in similar situations.Respondent Employer essentially denies the propriety ofthe present backpay specification's construction of theexisting Board Order and thus denies any obligation on itspart to pay the money sought. Additionally:1. Respondent contends that a prerequisite of abackpay specification is a Board order directing thepayment of backpay and that Respondent cannot foreseepaying same in the absence of such language.2. Respondent contends that there is no explicitdirection to "reimburse the Union for all membership duesit has not received," or to "make the Union ... whole forany losses they may have suffered," as in Cruetz PlatingCorporation, 172 NLRB 1, 2 (1968); Cheese Barn, Inc.,d/b/a Hickory Farns of Ohio, 222 NLRB 418 (1976), andsimilar cases. Respondent argues this absence is the moresignificant herein since request for such an order wasbriefed to the Administrative Law Judge by ChargingParty. In that regard Respondent would also note assignificant that in the findings of unilateral abrogation ofthe contract relating to rights of the Union, specificmention of both arbitration and checkoff provisions occur.However, Respondent contends that the remedial provi-sions decided upon to effectuate the purposes of the Act,though specifically referring to arbitration, are whollybereft of any language directing Respondent to make anypayment of dues to the Union.3. Respondent contends that the Board's decision notto articulate a backpay or reimbursement remedy was notinadvertent and is wholly appropriate. In support thereofRespondent raises many of the considerations it presentedbefore Administrative Law Judge Seff, relating to itsclaimed lack of knowledge of details of the affiliationelection and good faith in questioning the earlier affiliationprocedure. Respondent recounts that there was a history ofsharp splits in the predecessor union in earlier unsuccessfulaffiliation elections; that in the last affiliation election itwas aware that some 97 employees (nonmembers) were notallowed to vote; and that only at the prior hearing did itbecome aware of the data found material and supportive ofthe conclusion that there was an effective affiliationelection within Board standards. Respondent contends thatthere was no evidence that Respondent sought to under-mine the Union. Respondent also notes it had reinstitutedthe contract in late 1975; subsequently reached a newagreement on March 9; and presently is engaged inbargaining for a new agreement at the time of hearing.However, the parties simply have not been able to resolvethe issue of dues reimbursement.4. Finally, Respondent contends in its brief that duringthe 15-month period, Charging Party neither requested norrecorded receiving any dues from its general membership.Further it failed to collect dues from some 34 unionofficers. Respondent thus argues Charging Party failed toexercise reasonable effort to mitigate its losses.was made as to these employees nor apparently should be. The Baton RougeWater Works Company. 170 NLRB 1183 (1968).160 AMOCO PRODUCTION COMPANYDiscussion and Final ConclusionsRespondent's several contentions that the specified claimfor reimbursement of dues must fail because the Board'sorder fails to articulate a reimbursement order are in myview simply not persuasive. The specific unfair laborpractices found committed herein involved abrogation of acontract, including the wrongful cessation of checkoff. TheBoard's remedial Order directs that upon request Respon-dent is to reinstitute the contract as of September 27, 1974,and comply with its provisions.The Board's authority to remedy an adjudicated unfairlabor practice by ordering payment of the benefitsencompassed within the terms of an unacknowledged butduly negotiated contract is clear, N.LR.B. v. Joseph T.Strong, d/b/a Strong Roofing and Insulating Co., 393 U.S.357, 362 (1969). Matters properly charged, litigated andadjudicated may be appropriately remedied within theBoard's discretion, N. L. RB. v. Reed & Prince ManufacturingCompany, 205 F.2d 131, 139 (C.A. 1, 1953), 346 U.S. 887(1953); General Teamsters and Allied Workers Local UnionNo. 992 v. N.LR.B., 427 F.2d 582 (C.A.D.C. (1970)), onremand sub nom. Pennsylvania Glass Sand Corp. 184 NLRB907 (1970) enfd. 75 LRRM 2911 (C.A.D.C.). Morepointedly the Board has heretofore held that a wrongfulrepudiation of checkoff obligation under a contract is ofsignificant effect and one having continuing impact on therelationship of a respondent employer, union, and employ-ees. The Board has remedied the same by ordering theemployer to reimburse the union for all membership duesthe employer has failed to transmit to the union, I. P. Ihrie& Sons, Division of Sunshine Biscuits, Inc., 165 NLRB 167(1967). Compliance with the provisions of the contractherein as of September 27, 1974, would necessarily entail,inter alia, reinstitution of checkoff (previously accom-plished) and remittance of the membership dues notremitted to the Union from that date (until resumed).Anything less it readily appears would be but a partialcompliance with the terms of the contract. Consequently Ibelieve that it is clearly within the contemplation of theBoard's existing order and warranted that Respondentshall reimburse the Union for the dues Respondent totallyfailed to withhold as provided in the contract, OgleProtection Service, Inc. and James L Ogle, 183 NLRB 682,683, 689 (1970); 4 Creutz Plating Corporation, 172 NLRB I(1968).On the issue of liability there remains to considerRespondent's procedural contention that a backpay orderis required for proper issuance of a backpay specification.It has been earlier noted that although the contract wastotally voided by Respondent, the provisions of thecontract applicable to the employees were continued as amatter of company policy. Consequently, in the somewhatunusual circumstances of the case, although the contractwas unilaterally voided, nonetheless there was no occasionfor issuance of a backpay order to employees as nocontractual wages or benefits were withheld from theI See Ogle Protection Service. Inc. and James L Ogle, 149 NLRB 545,549, 569 (1964). Compare Harold W Hinson, d/b/a Hen House Market No.3, 175 NLRB 596, 603 (1969).5 Due process requirements are not an issue. Indeed Sec. 10(d) of the Actemployees. Dues as well were simultaneously immediatelyreturned to employees and subsequently not withheld.It seems that it may be fairly stated that the thrust ofSections 102.52 and 102.53 of the Board's Rules andRegulations governing backpay specification issuance andcontent are directed at providing a formal hearing toresolve controversy in compliance situations involvingrecovery and recoupment generally in backpay and relatedmatters. The rules provide that the procedure is available inthose circumstances where "a controversy exists betweenthe Board and a respondent concerning the amount ofbackpay due which can not be resolved without a formalproceeding." Previously the Board has not limited compli-ance proceedings to backpay for employees. Rather, asseen in the remedy provided for an adjudicated violation of8(b)(6) the Board has heretofore left for subsequentcompliance proceedings issues relating to reimbursementof an employer for all reasonable expenditures directlyincurred in the employer's employment of an individual atthe insistence of a union in violation of that section of theAct. Local 456, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (J. R.Stevenson Corp.), 212 NLRB 968, 971 (1974). Further, inthe view I have expressed earlier the Board Order doescontemplate, inter alia, reimbursement by virtue of havingordered compliance with the contract which provided forsuch payments.I am thus of the view that the backpay specificationproceeding herein is an available formal hearing mecha-nism for the Board to utilize in determining reimbursementissues such as remain in controversy herein essentiallyrelating to compliance with a Board order and that such isnot defeated by the circumstance no other backpay claimsof employees or related matters may also be involved.5I also am not persuaded by Respondent's claim thatthere is no evidence that it sought to undermine the Union.As once stated cogently by (then) Trial Examiner Heming-way: "Nothing more seriously injures the prestige of aunion in the eyes of its members or is more effectivelydesigned to undermine a union than depriving it of theearned reward of bargaining." Ogle Protective Service, Inc.and James L Ogle, 149 NLRB 545, 568 (1964). This ofcourse is not the forum for Respondent to raise again issuesrelating to the basic unfair labor practice findings. Inregard to present compliance, irrespective of the Employ-er's motivation, the circumstance is that the Board hasalready concluded Employer wrongfully and in violation of8(aX5) and (1) withheld recognition from and refused tomeet and bargain with Charging Party for a certainsubstantial period. Moreover, in the act of abrogating thecontract it on the one hand unilaterally notified individualemployees that it was retaining as company policy thebenefits of the contract for them and on the other hand itsimultaneously withheld all contractual rights of the Unionin contravention of the statute, e.g., not only checkoff butrecognition and arbitration procedures as well. In thosecircumstances the real effect of its action was necessarily toitself provides that until the record in the case shall have been filed in acourt, as hereinafter provided, the Board may at any time, upon reasonablenotice and in such manner as it shall deem proper, modify or set aside, inwhole or in part, any findings or order made or issued by it.161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDundermine the position of the Union and at a critical timeof the latter's successorship evolution. Accordingly, Iconclude that Respondent's contention that there is noevidence that it sought to undermine the Union is withoutmerit. Nor does Respondent's subsequent entrance into anagreement warrants foregoing a full compliance. Cf.International Union of Electrical, Radio and MachineWorkers Local 613, AFL-CIO v. N.L.R.B., 328 F.2d 723(C.A. 3, 1964). I further conclude that when the nature ofthe unfair labor practice is realistically viewed a fullcompliance with the terms of the Board's existing Order aswell as effectuation of the policies of the Act necessitatesthat Respondent reimburse the Union for dues whichRespondent unlawfully failed to withhold. Accordingly, itwill be ordered that Respondent transmit to the Union inaccordance with checkoff provisions of the contract thespecified dues, limited, however, for those whom it appearshad signed dues deductions authorizations and not revokedthem. Ogle Protection Service, Inc. and James L. Ogle, 183NLRB 682 (1970).It only remains to consider Respondent's contentions inmitigation that Charging Party failed to show reasonableeffort was undertaken to obtain dues from its generalmembership and stewards. The evidence herein is convinc-ing that the Union traditionally has had difficulty incommunicating with employees; in campaigning andconducting elections, and in arranging meetings with goodattendance. These difficulties are in large measure due tothe dispersal of small groups of employees in the bargain-ing unit over vast areas in multiple state locations.Uncontradicted evidence shows that it was the voiding ofthe contract that caused employees not to want to paydues. Uncontradicted also was testimony that efforts weremade to ask employees to pay dues though they provedunsuccessful. The executive board itself met, discussed,and explored methods to collect dues but could not deviseany program that it believed would be successful. It is wellestablished that: "The most elementary conceptions ofjustice and public policy require that the wrongdoer shallbear the risk of the uncertainty which his own wrong hascreated." Bigelow v. R.K.O. Radio Pictures, Inc., 327 U.S.251, 265 (1946). I find under the circumstances plainlyapparent herein, namely, the substantial dispersal ofbargaining unit employees, the unquestionable traditionaldifficulties in contacting employees, the nature of theunfair labor practice and its reasonable and practicaleffects, and the efforts actually undertaken (thoughunsuccessfully) by Charging Party, that it cannot beconcluded that Charging Party has waived any entitlementto dues reimbursement. Any uncertainty with regard to thefailure of union stewards to pay dues at a time whenarbitration procedures were also voided and in hiatus, inmy view, should also be borne by the wrongdoer.Accordingly, I shall order Respondent Employer to pay toCharging Party Local Union 4-14 the determined sum of$45,750 as shown in Appendix A. This sum shall bearinterest at the rate of 6 percent to be added per quarter,Meadow River Lumber Company, 181 NLRB 906, 908(1970); Paramount Plastic Fabricators, Inc., 190 NLRB 170(1971).ORDERHaving resolved the various issues litigated I find thatthe sum of $45,750 as set forth in Appendix A is presentlydue and owing to Charging Party Local Union No. 4-14. Itis hereby ordered that the Respondent Amoco ProductionCompany, Houston, Texas, its officers, agents, successors,and assigns shall remit to Charging Party the sum of$45,750, the same being a full reimbursement for the dues itfailed to withhold and remit under the terms of thecontract and as is required for compliance with the Board'searlier Order and in accord with established Board practicein such matters. It is further directed that interest at therate of 6 percent be added, the same to accrue commencingwith the last day of each calendar quarter and on therespective amounts due and owing for each quarterlyperiod as shown in Appendix A; and continuing untilcompliance with the Order is achieved.APPENDIX AYear Total dues 1(due as of 10th)1974 OctoberNovemberDecember1974--41975 JanuaryFebruaryMarch1975--1AprilMayJune$3,075.503,067.003.067.009,209.50$3,067.003,050.003,050.009,167.00$3,050.003,050.001975--23, 041. 509,141. 50i To each quarter interest at the rate of 6 percent per annum is to beadded until reimbursement is made.162 JulyAugustSeptember1975--3OctoberNovemberDecember1975--4Total DuesAMOCO PRODUCTION COMPANY$3,041.503,041.503,041.509,124.50$3,041.503,041.503.024.509,107.50$45,750.00163